PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sarrafzadeh et al.
Application No. 14/241,431
Filed: 26 Feb 2014
For: SYSTEMS AND METHODS FOR MISSING DATA IMPUTATION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 24, 2020, which set a shortened statutory period for reply of three months.  A one month extension of time under 37 CFR 1.136(a) was obtained on December 28, 2020. Accordingly, the application became abandoned on December 29, 2020.1  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and the fee of $1,000.00, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3626 for appropriate action in the normal course of business on the reply received March 1, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                 




    
        
            
    

    
        1 Per 37 CFR 1.7, the reply was due on the next succeeding business day of December 28, 2020, which is not a Saturday, Sunday, or a Federal holiday.